
	

114 HR 4031 IH: Defund the Syrian Refugee Resettlement Program Act of 2015
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4031
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Byrne introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit obligation of Federal funds for admission of refugees from Syria, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Defund the Syrian Refugee Resettlement Program Act of 2015. 2.Prohibition on obligation of funds for admission of certain refugees (a)ProhibitionBeginning on the date of the enactment of this Act, no Federal funds may be obligated for the admission into the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) as a refugee (as defined in section 101(a)(42) of such Act (8 U.S.C. 1101(a)(42))) of any alien described in subsection (b).
 (b)Alien describedAn alien described in this subsection is any alien who is a national of Syria or whose last habitual residence was in Syria during the period that the civil war in Syria is ongoing, as determined by the Secretary of Homeland Security.
			
